DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/04/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao et al.. (US PGPub 2016/0163641, hereinafter referred to as “Bao”).
Bao discloses the semiconductor device as claimed.  See figures 1-15 and corresponding text, where Bao teaches, in claim 1, an isolator, comprising: 
a first conductive member (303, 302, 304) including a first partial region (310), a second partial region (320), and a third partial region, a direction from the first partial region toward the second partial region being along a first direction, the third partial region being between the first partial region and the second partial region (figures 14 and 15; [0025-0027], [0095-0111]); 
a second conductive member electrically connected to the first conductive member, the second conductive member including a fourth partial region and a fifth partial region, the fourth partial region being between the third partial region and the fifth partial region in a second direction crossing the first direction (figures 14 and 15; [0025-0027], [0095-0111]); 
a first insulating member including a first insulating region and a second insulating region, the fifth partial region being between the first insulating region and the 
a second insulating member including a third insulating region and a fourth insulating region, the fourth partial region being between the third insulating region and the fourth insulating region in the first direction, the third insulating region being between the first partial region and the first insulating region in the second direction, the fourth insulating region being between the second partial region and the second insulating region in the second direction (figures 14 and 15; [0025-0027], [0095-0111]); and 
a third insulating member including a first portion and a second portion, the first portion being between the third insulating region and the fourth partial region in the first direction, the second portion being between the fourth partial region and the fourth insulating region in the first direction, a Young's modulus of the third insulating member being less than a Young's modulus of the second insulating member (figures 14 and 15; [0025-0027], [0095-0111]). 
Bao teaches, in claim 2, further comprising: a third conductive member including a first conductive region and a second conductive region, the first conductive region being between the first portion and the fourth partial region in the first direction, the second conductive region being between the fourth partial region and the second portion in the first direction, the Young's modulus of the third insulating member being less than a Young's modulus of the third conductive member (figures 14 and 15; [0025-0027], [0095-0111]). 
 in claim 3, wherein the Young's modulus of the third insulating member is less than a Young's modulus of the second conductive member (figures 14 and 15; [0025-0027], [0095-0111]).  
Bao teaches, in claim 4, wherein a Young's modulus of the first insulating member is less than the Young's modulus of the second insulating member (figures 14 and 15; [0025-0027], [0095-0111]). 

Bao teaches, in claim 5, an isolator, comprising: 
a first conductive member including a first partial region, a second partial region, and a third partial region, a direction from the first partial region toward the second partial region being along a first direction, the third partial region being between the first partial region and the second partial region (figures 14 and 15; [0025-0027], [0095-0111]); 
a second conductive member electrically connected to the first conductive member, the second conductive member including a fourth partial region and a fifth partial region, the fourth partial region being between the third partial region and the fifth partial region in a second direction crossing the first direction (figures 14 and 15; [0025-0027], [0095-0111]); 
a first insulating member including a first insulating region and a second insulating region, the fifth partial region being between the first insulating region and the second insulating region in the first direction; a second insulating member including a third insulating region and a fourth insulating region, the fourth partial region being between the third insulating region and the fourth insulating region in the first direction, 
a third insulating member including a first portion and a second portion, the first portion being between the third insulating region and the fourth partial region in the first direction, the second portion being between the fourth partial region and the fourth insulating region in the first direction, the third insulating member including silicon and oxygen (figures 14 and 15; [0025-0027], [0095-0111]). 
Bao teaches, in claim 6, wherein the third insulating member further includes at least one selected from the group consisting of nitrogen and carbon (figures 14 and 15; [0025-0027], [0095-0111]). 
Bao teaches, in claim 7, wherein the second insulating member does not include oxygen, or a concentration of oxygen in the second insulating member is less than a concentration of oxygen in the third insulating member (figures 14 and 15; [0025-0027], [0095-0111]).
Bao teaches, in claim 8, further comprising: a third conductive member including a first conductive region and a second conductive region, the first conductive region being between the first portion and the fourth partial region in the first direction, the second conductive region being between the fourth partial region and the second portion in the first direction, the third conductive member including at least one selected 
Bao teaches, in claim 9, wherein a length along the second direction of the first insulating member is not less than 5 .mu.m (figures 14 and 15; [0025-0027], [0095-0111]). 
Bao teaches, in claim 10, further comprising: a first conductive part and a second conductive part, a portion of the first insulating member being between the first conductive part and the second conductive part in the second direction, one of the first conductive part or the second conductive part being electrically connected to one of the first conductive member or the second conductive member (figures 14 and 15; [0025-0027], [0095-0111]). 
Bao teaches, in claim 11, further comprising: a connection member electrically connecting the one of the first conductive part or the second conductive part and the one of the first conductive member or the second conductive member (figures 14 and 15; [0025-0027], [0095-0111]). 
Bao teaches, in claim 12, wherein the Young's modulus of the second insulating member is not less than 200 GPa and not more than 400 Pa (figures 14 and 15; [0025-0027], [0095-0111]). 
Bao teaches, in claim 13, wherein the Young's modulus of the third insulating member is not less than 50 GPa and not more than 100 Pa (figures 14 and 15; [0025-0027], [0095-0111]). 
Bao teaches, in claim 14, wherein the third insulating member includes a third portion and a fourth portion, the third portion is between the first insulating region and 
Bao teaches, in claim 15, wherein the third insulating member includes a third portion and a fourth portion, the third portion is between the first insulating region and the fifth partial region in the first direction, the fourth portion is between the fifth partial region and the second insulating region in the first direction, the third conductive member includes a third conductive region and a fourth conductive region, the third conductive region is between the third portion and the fifth partial region in the first direction, and the fourth conductive region is between the fifth partial region and the fourth portion in the first direction (figures 14 and 15; [0025-0027], [0095-0111]). 
Bao teaches, in claim 16, wherein the third conductive member includes a fifth conductive region, and the fifth conductive region is between the third partial region and the fourth partial region (figures 14 and 15; [0025-0027], [0095-0111]). 
Bao teaches, in claim 17, wherein the first conductive region contacts the first portion and the fourth partial region, and the second conductive region contacts the fourth partial region and the second portion (figures 14 and 15; [0025-0027], [0095-0111]). 
Bao teaches, in claim 18, wherein a length along the second direction of the second conductive member is not less than 5 .mu.m (figures 14 and 15; [0025-0027], [0095-0111]). 
 in claim 19, wherein the first portion contacts the third insulating region, and the second portion contacts the fourth insulating region (figures 14 and 15; [0025-0027], [0095-0111]). 
Bao teaches, in claim 20, wherein a length along the second direction of the second insulating member is not less than 5 nm and not more than 20 nm (figures 14 and 15; [0025-0027], [0095-0111]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             March 26, 2022